On the Merits.
This case was tried by the court without a jury. But one question was raised on the merits, viz., did the Yukon court have jurisdiction to enter the judgment sued on in this action?
Plaintiff offered in evidence an exemplification of the record from the Territorial Court of the Yukon Territory, Canada, containing the judgment roll, including a copy of the claim sued on, the summons, proof of service of the summons, and the judgment; offered a witness to prove that the judgment remained unpaid; offered the Canadian statutes providing the manner of service of the writ of summons on a resident agent; and then rested. The defendant then testified that, prior to the service on his alleged agent, he had sold all his property in that territory, and had removed into the territories of the United States, and at the time of the service, proceedings, and judgment, was not within Canadian territory, had no property and was not carrying on business there.
The Canadian statute providing the manner of the service of summons on a resident agent is as follows:
“(13) Service of a writ of summons may be made by the sheriff, his deputy or bailiff or by any other literate person other than a plaintiff but except by order of a judge no fees for service shall in such latter case be allowed.
“(14) Service of writ of summons shall be effected by copy as follows:
“(1) By personal service anywhere in the Territories;
“(2) In case any defendant is out of the Territories but has an agent, managing clerk or other representative resident and carrying on his business within the same service of the writ of summons may be made on such agent, managing clerk or other representative. * * % >1
Consolidated Ordinances of the Northwest Territories of Canada, 1898, p. 198.
*317The judgment roll offered in evidence discloses that the statement of claim sued upon was amended after a first service, and a second service of the summons and statement was made. The affidavits of service, leaving out the merely formal parts, read as follows:
“I, Jean Ciras. Brazier, N. W. M. P., of the Yukon Territory, make oath and say: (1) That I did on Tuesday, the 21st day of October, 1902, serve Charles G. Debney, through William A. Debney, through his attorney in fact, the above-named defendant, with true copies of the writ of summons and statement of claim, herein, hereunto annexed and marked, respectively, Exhibits ‘A’ and ‘B,’ to this my affidavit by delivering the said copies to and leaving the same with the defendant at Last Chance Creek, being fifteen miles distant from the courthouse at Dawson. (2) That to effect such service I necessarily traveled eighteen miles.”
And:
“I, J. C. Brazier, of N. W. M. Police, Hunker Creek, in the Yukon Territory, make oath and say: (1) That I did on Tuesday, the 11th day of November, 1902, personally serve Charles G. Debney, the above-named defendant, with true copies of the writ of summons and amended statement of claim, herein, hereunto annexed and marked, respectively, Exhibits ‘A’ and ‘B’ to this my affidavit, by delivering the said copies to and leaving the same with A. W. Debney, the duly authorized agent and attorney in fact of the defendant at Last Chance Creek, being fifteen miles distant from the courthouse at Dawson. (2) That to effect such service I necessarily traveled 18-miles.”
That part of the summons addressed to the defendant, and intended to give him notice of the time and place of trial, reads as follows:
“You are notified that the plaintiff has entered an. action against you in the above-named court for the recovery of the claim or demand, a statement of which is filed in court and annexed to this summons. And you are commanded that if you dispute the said claim, either in whole or part, you do, within eight days from the service of this writ on you, exclusive of the day of such service, cause to be entered for you, in the office of the clerk of this court, an appearance, and within six days thereafter file with the clerk a statement of the grounds on which such dispute is based. And take notice that in default of your so doing, the plaintiff may proceed in *318his said action, and judgment may be given in your absence, and without further notice to you.”
No appearance was made by or for the defendant in the action, and the following judgment, being the judgment sued on in this court, was entered on November 25, 1902, omitting the merely formal parts:
“The defendant not having appeared to the writ of summons herein, it is this day adjudged that the plaintiff recover against the defendant $6,270 9o/ioo and costs to be taxed. Dated this twenty-fifth day of November, 1902.
“[Seal] [Sgd.] Charles Macdonald,
“T. C. Y. T. Cleric of the Court.
“The plaintiff’s costs in the above action on default of appearance have this day been taxed and allowed at $248 GO/ioo- Dated this 25th day of Nov., 1902.
“[Seal] [Sgd.] Charles Macdonald,
“Cleric of the Court.”
The jurisdiction of the Yukon Territory court to enter the ' judgment sued on is denied by the defendant’s answer, wherein he specially pleads that he was not in Canadian territory at the time either of the services of summons was made, nor for a long time prior thereto, nor at any time subsequent; that he had no property or business of any kind there at any of said times; that no personal service of summons or other process in that suit was made on him, nor was any such service made by publication; that no appearance was made in that suit by or for him; and that no service of summons or other process was made on any agent or other person resident in said Yukon Territory and carrying on business therein for him.
In Hilton v. Guyot and Ritchie v. McMullen, supra, Canadian judgments in personam are declared to be conclusive upon the merits of the case, subject only to direct attack, among other causes, for want of jurisdiction. Such an attack is made by the defendant upon the judgment in this case, for want of service of summons or other notice to the defendant prior to its entry.
*319Counsel for plaintiff call attention to the rule that every presumption is to be indulged in favor of the regularity of the proceedings of a court upon which its solemn judgment is based, and rely upon it to cure all alleged defects in the process or proceedings in this case prior to the entry of the foreign judgment sued on; but there is a well-established exception to that rule, which is binding upon this court, and which is clearly stated by the Supreme Court of the United States in Settlemier v. Sullivan, 97 U. S. 444, 24 L. Ed. 1110, in the following language:
“We do not question the doctrine that a court of general jurisdiction. acting within the scope of its authority — that is, within the boundaries which the law assigns to it with respect to subjects and persons — is presumed to act rightly and to have jurisdiction to render the judgment it pronounces until the contrary appears. But this presumption can only arise with respect to jurisdictional facts, concerning which the record is silent. It cannot be indulged when the evidence respecting the facts is stated, or averments respecting them are made. If the record is silent with respect to any which must have been established before the court could have rightly acted, it will be presumed that such fact was properly brought to its knowledge. But if the record give the evidence or make an averment with respect to a jurisdictional fact, it will be taken to speak the truth, and the whole truth, in that regard, and no presumption will be allowed that other and different evidence was produced, or that the fact was otherwise than as averred. ‘If, for example,’ to give an illustration from the case of Galpin v. Page, 18 Wall. 366, 21 L. Ed. 959, ‘it appears from the return of' the officer or the proof of service contained in the record that the summons was served at a particular place, and there is no averment of any other service, it will not be-presumed that service was also made at another and different place; or, if it appear in like manner that the service was made upon a person other than the defendant, it will not be presumed, in the silence of the record, that it was made upon the defendant also.’ ”
The judgment roll offered in evidence contains a copy of the original and amended, statements of claim sued upon and the summons directed to the defendant; copies of the affidavits of service of the summons and statements, which show when, where, and how, by whom, and upon whom, the summons *320and statements were served, and in what capacity the alleged agent of defendant was served; the affidavit of the solicitor for the plaintiff, showing the nonappearance of the defendant,, or of any one on his behalf; and also the default judgment,, showing its character, and also that it was made and entered by the clerk of the court only. Appended to this record is the certificate of the clerk, under the seal of the court, wherein he1 certifies that the attached record constitutes “a true copy and record of all the pleadings and proceedings had and taken in the action aforesaid.” Under the rule stated in Settlemier v. Sullivan, there is in this case no presumption in favor of the record. Plaintiff’s case must stand or fall by the evidence shown upon the judgment roll, added to that taken in this, court.
Plaintiff also contends that the defendant is barred by the principles of estoppel to deny that A. W. Debney was such an agent as might be served with summons for him in a suit in personam in the Yukon Territory. It is a conceded fact in this case that on September 12, 1900, the'defendant made, signed, and delivered to his brother, A. W. Debney, at Dawson, Yukon Territory, a power of attorney in the following words:
“Dominion Greek, Sept. 12, 1900.
“Know all men by these presents, that I, C. G. Debney, of Dawson, Y. T., do hereby appoint my brother, Alfred W. Debney, also of Dawson, Y. T., my true and lawful attorney, for me and in my place, to transact any and all business relating to my interests in the Yukon Territory, and I hereby ratify any and all acts he may perform.
“Witness: , G. G. Debney.”
“Ed. Champlin.”
It is not shown by any recital in the judgment roll, or any other evidence, that any part or portion of the original cause of action was incurred by the agent under the power of attorney. The evidence discloses that the power was given by the defendant at or about the time of his departure from Canadian territory, and in anticipation thereof, and, as the evidence irr *321this court shows, subsequent to the incurring of the obligations sued on. It is not shown that the plaintiff acted or relied upon it in any otherwise than in making the service in the Yukon suit. Plaintiff was not misled thereby, except, if at all, in the opinion of its attorney that the power was such as constituted the agent named by it one which the statute declared might be served, instead of his absent principal. I cannot discover any element of estoppel in this power of attorney or the subsequent actions of the agent. If he was such an agent as the Yukon law declares may be served with summons for his nonresident principal, it is the statute, and not the estoppel, which binds the defendant.
The real question in this case is one of fact. Was the defendant, after he left Dawson and returned to Alaska, represented in the Yukon Territory by Alfred W. Debney as “an agent, managing clerk, or other representative resident, and carrying on his business” ? If Alfred W. Debney was such an agent when the summons and claims were so served on him in the fall of 1902, the Yukon court had jurisdiction; otherwise not.
Recitals of service contained in the record may, in some instances, be considered in aid of the verdict. The first one in this case is contained in the praecipe signed by the plaintiff’s Yukon solicitor, directing the clerk to “issue a writ of summons in this case. Defendant is absent from the territory, but his agent resides therein.” If this stood alone, there might be more doubt, although it does not disclose who the agent is, nor what his powers are. -The first affidavit of service of summons and statement of claim made by Brazier, policeman, in October, 1902, is insufficient to show service upon either defendant or his agent; its recitals are meaningless. The proof of the second service in November, 1902, is more specific, and shows service upon “A. W. Debney, the duly authorized agent *322and attorney in fact of the defendant.” This is the sum of the recitals contained in the Yukon record on service and agency. The record does not contain any finding of fact by the Yukon court upon either matter. No evidence was offered or consider•ed there upon the character of the service or of the agency, nor does the default judgment signed by the clerk of the court contain any recital or mention of either. Upon the whole, the prsecipe and affidavits of service contain averments that A. W. Debney was only the agent and attorney in fact of the absent defendant. Under the rule in Settlemier v. Sullivan, supra, nothing will be presumed in aid of the fact. It was not only necessary that he should be an agent, but equally so that he should be at the time of service “carrying on his [defendant’s] business within the” territory. The record in the Yukon court conclusively excludes the presumption that this latter fact was considered or found by that court.
Order 3 of the Yukon statutes, offered in evidence in this court, provides for personal service of summons upon defendants resident within the territory. Order 4 provides for personal service upon defendants out of the territories. Order 3, § 14, provides that service of writ of summons shall be effected by copy “(2) in case any defendant is out of the territories but has an agent, managing clerk or other representative, resident and carrying on his business within the same service of the writ of summons may be made on such agent, managing clerk or other representative.” It is conceded by the plaintiff that the service made was attempted to be made in compliance with this section. Since the Yukon record does not show such a service, and necessarily excludes the presump-. tion that the statutory service was made, it is necessary to look to the evidence taken in this court to determine both the character of the agency and the service made in that jurisdiction.
The power of attorney given by defendant to his brother, A. W. Debney, on September 12, 1900, appointed him “my true *323and lawful attorney/’ and authorized him generally “to transact any and all business relating to my interests in the Yukon Territory,” and was not revoked of record at the time of the service on such agent in the fall of 1902. It is fairly established by the evidence in this case that A. W. Debney was the attorney in fact under this power when served with the summons and claims in the Yukon case. The statute, however, requires additional jurisdictional qualifications before the service is good. The agency may be, or not, created by writing, but it must be accompanied with the added qualification that the agent, managing clerk, or other such representative be resident in that territory at the time of service, and the agent in this case was so resident. But the statute further adds, “and carrying on his business within the same.” It is the apparent intention of the statute to make such service binding on the nonresident defendant only when made on one in charge of and carrying on his business — one in charge of his property, and representing the owner in his business. This is as necessary a fact in acquiring jurisdiction as the service itself; it is not every agent upon whom such service may be made. One who is armed in aid of his own business with a power of attorney from a nonresident defendant is not such an agent as the statute names. The power of attorney in question in this case does not, upon its face, make the attorney in fact mentioned therein such an agent as the statute contemplates.
The only testimony in this case touching the business of the defendant in the Yukon Territory at the time this service was made was given by defendant himself. His testimony was that about September, 1900, he sold all his mining property and all other interests in Yukon Territory near Dawson, and returned to Alaska, where he has ever since resided, and that since said date he has had no business or property of any kind in Yukon Territory. Plaintiff offered no evidence in denial of defendant’s statement, but on cross-examination offered *324some letters written in 1902, about the time the suit was brought in the Yukon courts, signed by A. W. Debney as the attorney in fact for defendant, to show that the agent was so acting for him. The evidence disclosed that a half interest in a valuable mining claim had remained in the name of an agent of plaintiff when defendant left Dawson; that defendant had sold that with all other claims to A. W. Debney; that plaintiff had refused to transfer it to A. W. Debney until a bill which they held against defendant for interest was paid; and that to secure himself A. W. Debney paid that amount, and was credited by defendant for so doing. This is the only act of business which the evidence shows the agent to have done, except to demand the transfer of the half interest from'plaintiff to himself, and falls far short of proving that the agent was carrying on defendant’s business. It only proves that A. W. Debney was attending1 to his own business — that he procured possession of the half interest in the mine for himself, and not for the defendant. It must not be forgotten, either, that while the letters are admitted on cross-examination to have been in the handwriting of A. W. Debney, they do not prove the facts stated in them, and these facts are explained or denied by defendant in line with his general evidence. Clearly, the preponderance of the evidence is with the defendant, and sustains his claim that A. W. Debney was not, at the time of the service or at any subsequent period, his “agent, managing clerk, or other representative, resident and carrying on his business within” Yukon Territory. He was armed with a power of attorney from defendant for the purpose of aiding him to reduce to his own possession property purchased by him from the defendant.
It1 is my judgment that the service was void, and gave the Yukon court no jurisdiction, because it was not made in compliance with section 14, order 3, upon an agent carrying on defendant’s business. The Yukon court had no jurisdiction *325to render a judgment in personam against the defendant upon that service. The judgment is void for that reason, and cannot form the basis of a new judgment in this court. In my opinion, also, the service is bad and the judgment void for other jurisdictional defects, which are not argued, and which áre, therefore, not noticed.
This court might feel bound to follow the decisions of the courts of Yukon Territory or of the appellate courts of Canada, construing this or similar statutes of Canada, but none have been called to its attention. Hilton v. Guyot, supra; Elmendorf v. Taylor, 10 Wheat. (U. S.) 152, 159, 160, 6 L. Ed. 289.
This action will be dismissed for want of jurisdiction.